Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 9 to the Schedule 13D originally filed on June 2, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, no par value per share, of Agilysys, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 22, 2010 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC,its investment manager RAMIUS NAVIGATION MASTER FUND LTD By: Ramius Advisors, LLC,its investment advisor RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC,its investment advisor RCG STARBOARD ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS LLC By: Cowen Group, Inc.,its sole member RCG PB, LTD By: Ramius Advisors, LLC,its investment advisor COWEN GROUP, INC. RCG HOLDINGS LLC By: C4S & Co., L.L.C.,its managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
